Title: From George Washington to the New York Provincial Congress, 21 May 1776
From: Washington, George
To: New York Provincial Congress



Gentn
New York May 21st 1776

Congress having been pleased to request my attendance at Philadelphia to advise with them on the situation of Affa⟨irs,⟩ and being about to set out immediately, I Judged It necessary to give Majr Genl Putnam Instructions similar to those I have the honor to Inclose you, for the regulation of his conduct, in case you come to any determination respecting the Tories here & on long Island & should have occasion for military assistance to carry It into execution. I have the honor to be with great esteem—Gentn your Most Obedt Servt

Go: Washington

